FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                                ACCORDANCE WITH RULE 221, Pa.R.D.E.




New


670 Investors Bank
671 Merchants Bank of Indiana



Name Change


354 Coatesville Savings Bank —Change to 354 Prosper Bank


Platinum Leader Change


392 Brentwood Bank — Remove


Correction



Removal




                                                                               April 2021